     Case 5:18-cv-02332-JGB-KK Document 1 Filed 10/30/18 Page 1 of 9 Page ID #:1


 1   Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
     Michael J. Manning, Esq. (State Bar No. 286879)
 2   Craig G. Côté, Esq. (State Bar No. 132885)
 3   MANNING LAW, APC
     4667 MacArthur Blvd., Suite 150
 4   Newport Beach, CA 92660
 5   Office: (949) 200-8755
     ADAPracticeGroup@manninglawoffice.com
 6

 7

 8
     Attorneys for Plaintiff: JAMES RUTHERFORD
 9

10
                             UNITED STATES DISTRICT COURT
11
                            CENTRAL DISTRICT OF CALIFORNIA
12

13
     JAMES RUTHERFORD, an                  Case No.
14   individual,                           Complaint For Damages And
15                                         Injunctive Relief For:
               Plaintiff,
16
     v.                                     1. VIOLATIONS OF THE
17                                             AMERICANS WITH DISABILITIES
18                                             ACT OF 1990, 42 U.S.C. §12181 et
     EL MEZQUITE MARKET, a                     seq.
19   business of unknown form;
20   NIKIFOROS VALASKANTJIS and             2. VIOLATIONS OF THE UNRUH
     GEORGIA VALASKANTJIS, as                  CIVIL RIGHTS ACT, CALIFORNIA
21   individuals; and DOES 1-10,               CIVIL CODE § 51 et seq.
22   inclusive,

23
                    Defendants.
24

25

26         Plaintiff, JAMES RUTHERFORD (“Plaintiff”), complains of Defendants EL

27   MEZQUITE MARKET, a business of unknown form; NIKIFOROS

28   VALASKANTJIS and GEORGIA VALASKANTJIS, as individuals; and DOES 1-

                                             1
                                        COMPLAINT
     Case 5:18-cv-02332-JGB-KK Document 1 Filed 10/30/18 Page 2 of 9 Page ID #:2


 1   10 (“Defendants”) and alleges as follows:
 2                                          PARTIES:
 3           1.   Plaintiff is an adult California resident. Plaintiff is substantially limited
 4
     in performing one or more major life activities, including but not limited to:
 5
     walking, standing, ambulating, sitting, in addition to twisting, turning, and grasping
 6

 7   objects. As a result of these disabilities, Plaintiff relies upon mobility devices,

 8   including at times a wheelchair, to ambulate. With such disabilities, Plaintiff
 9   qualifies as a member of a protected class under the Americans with Disabilities Act
10
     (“ADA”), 42 U.S.C. §12102(2) and the regulations implementing the ADA set forth
11
     at 28 C.F.R. §§ 36.101 et seq. At the time of Plaintiff’s visits to Defendant’s facility
12

13   and prior to instituting this action, Plaintiff suffered from a “qualified disability”

14   under the ADA, including those set forth in this paragraph. Plaintiff is also the
15   holder of a Disabled Person Parking Placard.
16           2.   Plaintiff brings this action acting as a “private attorney general” as
17   permitted under the American with Disabilities Act of 1990 (“ADA”) to privatize
18   enforcement of the ADA without the American tax payer(s) bearing the financial tax
19   burden for such action.
20           3.   Defendant NIKIFOROS VALASKANTJIS and GEORGIA
21   VALASKANTJIS, as individuals owned the property located at 1180 Philadelphia
22   Street, Pomona, CA 91766 (“Property”) in July of 2018.
23           4.   Defendant NIKIFOROS VALASKANTJIS and GEORGIA
24   VALASKANTJIS, as individuals, owns the Property currently.
25           5.   EL MEZQUITE MARKET, a business entity form unknown, owned,
26   operated and controlled the business of El Mezquite Market (“Business”) in July of
27   2018.
28           6.   EL MEZQUITE MARKET, a business entity form unknown, owns,
                                                 2
                                            COMPLAINT
     Case 5:18-cv-02332-JGB-KK Document 1 Filed 10/30/18 Page 3 of 9 Page ID #:3


 1   operates and controls the Business currently.
 2          7.     Plaintiff does not know the true names of Defendants, their business
 3   capacities, their ownership connection to the Property and Business, or their relative
 4   responsibilities in causing the access violations herein complained of, and alleges a
 5   joint venture and common enterprise by all such Defendants. Plaintiff is informed
 6   and believes that each of the Defendants herein, including Does 1 through 10,
 7   inclusive, is responsible in some capacity for the events herein alleged, or is a
 8   necessary party for obtaining appropriate relief. Plaintiff will seek leave to amend
 9   when the true names, capacities, connections, and responsibilities of the Defendants
10   and Does 1 through 10, inclusive, are ascertained.
11                               JURISDICTION AND VENUE
12          8.     This Court has subject matter jurisdiction over this action pursuant
13   to 28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans
14   with Disabilities Act of 1990, 42 U.S.C. § 12101, et seq. ("ADA").
15          9.     This court has supplemental jurisdiction over Plaintiff’s non-federal
16   claims pursuant to 28 U.S.C. § 1367, because Plaintiff’s UCRA claims are so
17   related to Plaintiff’s federal ADA claims in that they have the same nucleus of
18   operative facts and arising out of the same transactions, they form part of the same
19   case or controversy under Article III of the United States Constitution.
20          10.    Venue is proper in this court pursuant to 28 U.S.C. §1391 because the
21   Property which is the subject of this action is located in this district and because
22   Plaintiff’s causes of action arose in this district.
23                                FACTUAL ALLEGATIONS
24          11.    Plaintiff went to the Business in July of 2018to purchase a meal.
25          12.    The Business, including the Property, is a facility open to the public, a
26   place of public accommodation, and a business establishment.
27          13.    Parking spaces are some of the facilities, privileges and advantages
28   reserved by Defendants to persons patronizing the Business and Property.
                                                  3
                                             COMPLAINT
     Case 5:18-cv-02332-JGB-KK Document 1 Filed 10/30/18 Page 4 of 9 Page ID #:4


 1         14.    Unfortunately, although parking spaces were some of the facilities
 2   reserved for patrons, there were barriers for persons with disabilities that cause the
 3   named facilities to fail as to compliance with the Americans with Disability Act
 4   Accessibility Guidelines (“ADAAG”) in or around July of 2018, or at any time
 5   thereafter up to and including, the date of the filing of this complaint.
 6         15.    Instead of having architectural barrier free facilities for patrons with
 7   disabilities, Plaintiff experienced the following at the Business and Property: the
 8   curb ramp at the accessible parking space serving the main entrance projects into the
 9   access aisle in violation of Section 406.5 which requires that curb ramps and the
10   flared sides of curb ramps shall be located so that they do not project into vehicular
11   traffic lanes, parking spaces, or parking access aisles.
12         16.    Subject to the reservation of rights to assert further violations of law
13   after a site inspection found infra, Plaintiff asserts there are additional ADA
14   violations which affect him personally.
15         17.    Plaintiff is informed and believes and thereon alleges that, currently,
16   there are no compliant, accessible Business facilities designed, reserved and
17   available to persons with disabilities at the Business in addition to that alleged supra.
18         18.    Plaintiff is informed and believes and thereon alleges that Defendants
19   had no policy or plan in place to make sure that the parking spaces were compliant
20   for persons with disabilities and remained compliant prior to July of 2018. Plaintiff
21   is informed and believes and thereon alleges Defendants have no policy or plan in
22   place to make sure that the complaints of violations alleged above are available to
23   persons with disabilities and remain compliant currently.
24         19.    Plaintiff personally encountered the above alleged barriers when
25   attempting to access the Business and Property.            These inaccessible conditions
26   denied the Plaintiff full and equal access and caused him difficulty, humiliation,
27   frustration and upset.
28
                                                4
                                           COMPLAINT
     Case 5:18-cv-02332-JGB-KK Document 1 Filed 10/30/18 Page 5 of 9 Page ID #:5


 1           20.     As an individual with a mobility disability who at times is dependent
 2   upon a mobility device, Plaintiff has a keen interest in whether public
 3   accommodations have architectural barriers that impede full accessibility to those
 4   accommodations by individuals with mobility impairments.
 5           21.     Plaintiff is being deterred from patronizing the Business and its
 6   accommodations on particular occasions, but intends to return to the Business for the
 7   dual purpose of availing himself of the goods and services offered to the public and
 8   to ensure that the Business ceases evading its responsibilities under federal and state
 9   law.
10           22.     As a result of his difficulty, humiliation, and frustration because of the
11   inaccessible condition of the facilities of the Business, Plaintiff did not fully access
12   the Business or Property. However, Plaintiff would like to return with his disabled
13   fiancé to the location given its close proximity to an area he frequents from time to
14   time.
15           23.     The defendants have failed to maintain in working and useable
16   conditions those features required to provide ready access to persons with
17   disabilities.
18           24.     The violations identified above are easily removed without much
19   difficulty or expense. They are the types of barriers identified by the Department of
20   Justice as presumably readily achievable to remove and, in fact, these barriers are
21   readily achievable to remove. Moreover, there are numerous alternative
22   accommodations that could be made to provide a greater level of access if complete
23   removal were not achievable.
24           25.     Given the obvious and blatant violation alleged hereinabove, Plaintiff
25   alleges, on information and belief, that there are other violations and barriers in the
26   site that relate to his disabilities. Plaintiff will amend the complaint, to provide
27   proper notice regarding the scope of this lawsuit, once he conducts a site inspection.
28   However, please be on notice that Plaintiff seeks to have all barriers related to their
                                                   5
                                              COMPLAINT
     Case 5:18-cv-02332-JGB-KK Document 1 Filed 10/30/18 Page 6 of 9 Page ID #:6


 1   disabilities remedied. See Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding
 2   that once a plaintiff encounters one barrier at a site, he can sue to have all barriers
 3   that relate to his disability removed regardless of whether he personally encountered
 4   them).
 5         26.     Given the obvious and blatant violation alleged hereinabove, Plaintiff
 6   alleges, on information and belief, that the failure to remove these barriers was
 7   intentional because: (1) these particular barriers are intuitive and obvious; (2) the
 8   defendants exercised control and dominion over the conditions at this location, and
 9   therefore, (3) the lack of accessible facilities was not an accident because had the
10   defendants intended any other configuration, they had the means and ability to make
11   the change.
12         27.     Without injunctive relief, plaintiff will continue to be unable to fully
13   access Defendants’ facilities in violation of Plaintiff’s rights under the ADA.
14                               FIRST CAUSE OF ACTION
15   VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT OF 1990,
16                                  42 U.S.C. § 12181 et seq.
17         28.     Plaintiff re-alleges and incorporates by reference all paragraphs alleged
18   above and each and every other paragraph in this Complaint necessary or helpful to
19   state this cause of action as though fully set forth herein.
20         29.     Under the ADA, it is an act of discrimination to fail to ensure that the
21   privileges, advantages, accommodations, facilities, goods, and services of any place
22   of public accommodation are offered on a full and equal basis by anyone who owns,
23   leases, or operates a place of public accommodation. See 42 U.S.C. § 12182(a).
24   Discrimination is defined, inter alia, as follows:
25                 a.    A failure to make reasonable modifications in policies, practices,
26                       or procedures, when such modifications are necessary to afford
27                       goods, services, facilities, privileges, advantages, or
28                       accommodations to individuals with disabilities, unless the
                                                 6
                                            COMPLAINT
     Case 5:18-cv-02332-JGB-KK Document 1 Filed 10/30/18 Page 7 of 9 Page ID #:7


 1                       accommodation would work a fundamental alteration of those
 2                       services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
 3                b.     A failure to remove architectural barriers where such removal is
 4                       readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
 5                       defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
 6                       Appendix "D".
 7                c.     A failure to make alterations in such a manner that, to the
 8                       maximum extent feasible, the altered portions of the facility are
 9                       readily accessible to and usable by individuals with disabilities,
10                       including individuals who use wheelchairs, or to ensure that, to
11                       the maximum extent feasible, the path of travel to the altered area
12                       and the bathrooms, telephones, and drinking fountains serving
13                       the area, are readily accessible to and usable by individuals with
14                       disabilities. 42 U.S.C. § 12183(a)(2).
15         30.    Any business that provides parking spaces must provide accessible
16   parking spaces. 1991 Standards § 4.1.2(5). 2010 Standards § 208. Under the 1991
17   Standards, parking spaces and access aisles must be level with surface slopes not
18   exceeding 1:50 (2.0%) in all directions. 1991 Standards § 4.6.2. Under the 2010
19   Standards, access aisles shall be at the same level as the parking spaces they serve.
20   Changes in level are not permitted. 2010 Standards § 502.4. "Access aisles are
21   required to be nearly level in all directions to provide a surface for wheelchair
22   transfer to and from vehicles." 2010 Standards § 502.4 Advisory. Specifically, built
23   up curb ramps are not permitted to project into access aisles and parking spaces. Id.
24   No more than a 1:48 slope is permitted. Standards § 502.4.
25         31.    Here, the failure to ensure that accessible facilities were available and
26   ready to be used by Plaintiff is a violation of law.
27         32.    A public accommodation must maintain in operable working condition
28   those features of its facilities and equipment that are required to be readily accessible
                                                7
                                           COMPLAINT
     Case 5:18-cv-02332-JGB-KK Document 1 Filed 10/30/18 Page 8 of 9 Page ID #:8


 1   to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 2         33.    Given its location and options, Plaintiff will continue to desire to
 3   patronize the Business but he has been and will continue to be discriminated against
 4   due to lack of accessible facilities and, therefore, seek injunctive relief to remove the
 5   barriers.
 6                              SECOND CAUSE OF ACTION
 7   VIOLATION OF THE UNRUH CIVIL RIGHTS ACT, CALIFORNIA CIVIL
 8                                      CODE § 51 et seq.
 9         34.    Plaintiff re-alleges and incorporates by reference all paragraphs alleged
10   above and each and every other paragraph in this Complaint necessary or helpful to
11   state this cause of action as though fully set forth herein.
12         35.    California Civil Code § 51 et seq. guarantees equal access for people
13   with disabilities to the accommodations, advantages, facilities, privileges, and
14   services of all business establishments of any kind whatsoever. Defendants are
15   systematically violating the UCRA, Civil Code § 51 et seq.
16         36.    Because Defendants violate Plaintiff’s rights under the ADA, they also
17   violated the Unruh Civil Rights Act and are liable for damages. (Civ. Code § 51(f),
18   52(a).) These violations are ongoing.
19         37.    Defendants’ actions constitute intentional discrimination against
20   Plaintiff on the basis of their individual disabilities, in violation of the UCRA, Civil
21   Code § 51 et seq. Plaintiff is informed and believes and thereon alleges Defendants
22   have been previously put on actual notice that its premises are inaccessible to
23   Plaintiff as above alleged. Despite this knowledge, Defendants maintain the
24   Property and Business in an inaccessible form.
25                                          PRAYER
26   WHEREFORE, Plaintiff prays that this court award damages provide relief as
27   follows:
28         1.     A preliminary and permanent injunction enjoining Defendants from
                                                 8
                                            COMPLAINT
     Case 5:18-cv-02332-JGB-KK Document 1 Filed 10/30/18 Page 9 of 9 Page ID #:9


 1   further violations of the ADA, 42 U.S.C. § 12181 et seq., and UCRA, Civil Code §
 2   51 et seq. with respect to its operation of the Business and Subject Property; Note:
 3   Plaintiff is not invoking section 55 of the California Civil Code and is not
 4   seeking injunctive relief under the Disable Persons Act at all.
 5         2.     An award of actual damages and statutory damages of not less than
 6   $4,000 per violation pursuant to § 52(a) of the California Civil Code and $4,000 for
 7   each time he visits an establishment that contains architectural barriers that deny the
 8   Plaintiff of full and equal enjoyment of the premises (Feezor v. Del Taco, Inc.
 9   (2005) 431 F.Supp.2d 1088, 1091.)
10         3.     An additional award of $4,000.00 as deterrence damages for each
11   violation pursuant to Johnson v. Guedoir, 218 F. Supp. 3d 1096; 2016 U.S. Dist.
12   LEXIS 150740 (USDC Cal, E.D. 2016);
13         4.     For reasonable attorneys' fees, litigation expenses, and costs of suit,
14   pursuant to 42 U.S.C. § 12205; California Civil Code § 52;
15                               DEMAND FOR JURY TRIAL
16         Plaintiff hereby respectfully request a trial by jury on all appropriate issues
17   raised in this Complaint.
18

19   Dated: October 22, 2018                MANNING LAW, APC
20

21                                    By: /s/ Joseph R. Manning Jr., Esq.
                                         Joseph R. Manning Jr., Esq.
22                                       Michael J. Manning, Esq.
23                                       Craig G. Côté, Esq.
                                         Attorneys for Plaintiff
24

25

26

27
28
                                                9
                                           COMPLAINT
